Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(0). Correction of the following is required: optical pattern and texture pattern cited in the claims are not in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the optical pattern and texture pattern cited in claims 11 and 16 and disposable unit of claim 19 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 9 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2005/0275623 A1 to Chadha and U.S. Patent Application Publication No. 2009/0113091 A1 to Miller.
As to claim 1, Chadha discloses a system for providing input to a computer (Figs. 1-2, Par. 16), the system comprising: a stylus (112) with a first end (writing/pointy end) (Figs. 1-2, Par. 16), the first end to provide position information to the computer (Figs. 1-2, Par. 17); and a divot (110) (Figs. 1-2, Par. 16), wherein when the first end of the stylus is in a divot, the system detects an orientation of the stylus based on detecting a second end of the stylus that is not in the divot (Figs. 1-2,6,  Pars. 16-18, 29).
Chadha does not expressly disclose a plurality of divots.
Miller discloses a plurality of divots (142, 144, 146, 148) (Figs. 2-3, Pars. 23-24).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chadha with the teaching of Miller to provide an easy to use inputting device as suggested by Miller (Par. 4).
As to claim 4, Chadha discloses a camera (104) to detect a position of the second end of the stylus (112) (Figs. 1-2, Par. 17).

As to claim 13, Chadha as modified discloses a control (Chadha’s Pars. 17-18, Miller’s Figs. 2-3, Pars. 23-24); and a divot of the plurality of divots (Miller’s 142, 144, 146, 148) that is associated with the control, wherein placing a stylus into the divot (Miller’s 142, 144, 146, 148) associated with the control allows adjustment of a parameter associated with the control using the stylus (Chadha’s Figs. 1-2, Pars. 17-18, Miller’s Figs. 2-3, Pars. 23-24).  It would have been obvious to one of ordinary skill in the art to have modified Chadha with the teaching of Miller to provide an easy to use inputting device as suggested by Miller (Par. 4).
As to claim 14, Chadha as modified discloses a plurality of controls (Chadha’s Pars. 17-18, Miller’s Figs. 2-3, Pars. 23-24) each with a different associated divot from among the plurality of divots (Miller’s 142, 144, 146, 148) (Chadha’s Pars. 17-18, Miller’s Figs. 2-3, Pars. 23-24), wherein placing the stylus in a divot allows adjustment of a parameter of the associated control using the stylus (Chadha’s Pars. 17-18, Miller’s Figs. 2-3, Pars. 23-24).  It would have been obvious to one of ordinary skill in the art to have modified Chadha with the teaching of Miller to provide an easy to use inputting device as suggested by Miller (Par. 4).
 the control is a button (Miller’s Figs. 2-3, Pars. 23-24) and the divot is in the button (Miller’s Figs. 2-3, Pars. 23-24).  It would have been obvious to one of ordinary skill in the art to have modified Chadha with the teaching of Miller to provide an easy to use inputting device as suggested by Miller (Par. 4).
As to claim 16, Chadha as modified discloses the second end of the stylus comprises a target distinguished by an optical pattern (Fig. 1, Par. 18).

Claim 2, 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2005/0275623 A1 to Chadha and U.S. Patent Application Publication No. 2009/0113091 A1 to Miller; in view of U.S. Patent Application Publication No. 2014/0071097 A1 to Namie.
As to claim 2, Chadha as modified does not expressly disclose a slot connects the plurality of divots.
Namie discloses a slot (7a and 7b) connects the plurality of divots (5 end and 6 end) (Namie’s Figs. 6-22, Pars. 74-75).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chadha as modified with the teaching of Namie to secure the stylus to the display to improve convenience of the users as suggested by Namie (Par. 76).
As to claim 3, Chadha as modified discloses the slot (Namie’s 7a and 7b) is along an edge of a display (Namie’s 132) (Namie’s Figs. 4-5, Par. 72; see also Miller’s Figs. 1-2, Par. 23).   It would have been obvious to one of ordinary skill in the art to have 
As to claim 8, Langstraat as modified discloses the slot comprises a steep side and a sloped side (Namie’s Fig. 17, Par. 92), such that the stylus may track into the slot (Namie’s 7a and 7b) down the sloped side and stop when contacting the steep side (Namie’s end near 10) (Namie’s Fig. 17, Par. 92). It would have been obvious to one of ordinary skill in the art to have modified Chadha as modified with the teaching of Namie to make it easier to grab the stylus to improve convenience of the users as suggested by Namie (Par. 92).

Claim 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2005/0275623 A1 to Chadha and U.S. Patent Application Publication No. 2009/0113091 A1 to Miller; in view of U.S. Patent Application Publication No. 2009/0115744 A1 to Zhang et al. (Zhang).
As to claim 17, Chadha does not expressly disclose the second end of the stylus comprises a target comprising a Radio Frequency Identification (RFID) tag.  
Zhang discloses the second end of the stylus comprises a target comprising a Radio Frequency Identification (RFID) tag (Figs. 2, 6, Pars. 31, 39).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chadha as modified with the teaching of Zhang to provide a convenient communication method as suggested by Zhang (Par. 31).

Zhang discloses the second end of the stylus emits a signal (Figs. 2, 6, Pars. 31, 39).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chadha as modified with the teaching of Zhang to provide a convenient communication method as suggested by Zhang (Par. 31).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2005/0275623 A1 to Chadha and U.S. Patent Application Publication No. 2009/0113091 A1 to Miller; in view of U.S. Patent Application Publication No. 2016/0139690 A1 to Chang.
As to claim 20, Chadha as modified discloses a plurality of controls (Chadha’s Pars. 17-18, Miller’s Figs. 2-3, Pars. 23-24) each with a different associated divot from among the plurality of divots (Miller’s 142, 144, 146, 148) (Chadha’s Pars. 17-18, Miller’s Figs. 2-3, Pars. 23-24), wherein placing the stylus in a divot allows adjustment of a parameter of the associated control using the stylus (Chadha’s Pars. 17-18, Miller’s Figs. 2-3, Pars. 23-24).  It would have been obvious to one of ordinary skill in the art to have modified Chadha with the teaching of Miller to provide an easy to use inputting device as suggested by Miller (Par. 4).
Chadha does not expressly disclose a first control is for speaker volume and rotation of the stylus in the associate divot raises or lowers speaker volume; and a 
Chang discloses controlling speaker volume and rotation of the stylus in the associate surface raises or lowers speaker volume (Pars. 52-53; see also Par. 46); and controlling display brightness and rotation of the stylus in the associate surface increases or decreases display brightness (Pars. 52-53; see also Par. 46).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have tried with a reasonable expectation of success to modified Chadha as modified with the teaching of Chang to provide an intuitive inputting process.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2005/0275623 A1 to Chadha and U.S. Patent Application Publication No. US 2004/0155862 A1 to Higginson.
As to claim 5, Chadha discloses a system for providing input to a computer (Figs. 1-2, Par. 16), the system comprising: a stylus (112) with a first end (writing/pointy end) (Figs. 1-2, Par. 16); a divot (110) to receive the first end of the stylus (112) (Figs. 1-2, Par. 16); the first end of the stylus and a perimeter of the divot, such that the first end and the perimeter mesh when the first end of the stylus is in the divot (Figs. 1-2, Pars. 16-17), wherein rotation of the stylus about a longitudinal axis of the stylus is detected and provided as the input to the computer (Figs. 1-2, Pars. 16-17).
Chadha does not expressly disclose a toothed collar on the first end of the stylus and a toothed perimeter of the divot. 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chadha as modified with the teaching of Higginson to securely attach the stylus.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2005/0275623 A1 to Chadha and U.S. Patent Application Publication No. US 2004/0155862 A1 to Higginson; in view of U.S. Patent Application Publication No. US 2003/0076302 A1 to Langstraat.
As to claim 6, Chadha as modified discloses the toothed collar and the toothed perimeter (Higginson’s Figs. 2-7, 21, Par. 41).  It would have been obvious to one of ordinary skill in the art to have modified Chadha with the teaching of Higginson to securely attach the stylus.
Chadha does not expressly disclose a torque sensor, wherein the torque sensor detects a torque applied to an interface between the collar and the perimeter when the stylus is rotated while the first end of the stylus is in the divot.
Langstraat discloses a torque sensor (Fig. 4, Par. 18), wherein the torque sensor detects a torque applied to an interface between the collar (stylus tip) and the perimeter (130) when the stylus (112) is rotated while the first end of the stylus is in the divot (130) (Fig. 4, Par. 18).  
.

Claim 10, 11, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2005/0275623 A1 to Chadha and U.S. Patent Application Publication No. US 2003/0076302 A1 to Langstraat.
As to claim 10, Chadha discloses a method of providing information to a computing system (Figs. 1-2, Par. 16), the method comprising: detecting placement of a first end (pointy tip) of a stylus (112) into a divot (110) (Figs. 1-2, Pars. 16-17), and providing information into the computer system based on the rotation of the stylus (112) (Figs. 1-2, Pars. 16-17, see also Par. 18).
Chadha does not expressly disclose sensing a torque between the divot and the stylus indicating rotation of the stylus in the divot about a longitudinal axis of the stylus; and providing information into the computer system based on the rotation of the stylus
Langstraat discloses sensing a torque between the divot (130) and the stylus (112) indicating rotation of the stylus in the divot (130) about a longitudinal axis of the stylus (112) (Fig. 4, Par. 18); and providing information into the computer system based on the rotation of the stylus (Fig. 4, Par. 18).  

As to claim 11, Chadha as modified discloses a torque between the stylus (Chadha’s 206) and the divot (Chadha’s 204) is detected based on an optical or texture pattern on the first end of the stylus (Chadha’s Fig. 3, Pars. 23-24; see also Langstraat’s Fig. 4, Par. 18).  It would have been obvious to one of ordinary skill in the art to have modified Chadha as modified with the teaching of Langstraat to achieve a precise movement as suggested by Langstraat (Par. 18).
As to claim 12, Chadha as modified discloses in response to detecting the first end of the stylus in the divot, indicating a parameter on a display of the computing system (Langstraat’s Fig. 4, Pars. 18, 20, 23), and in response to manipulation of the stylus while the first end of the stylus remains in the divot, updating display of the parameter (Langstraat’s Fig. 4, Pars. 18, 20, 23).  It would have been obvious to one of ordinary skill in the art to have modified Chadha as modified with the teaching of Langstraat to achieve a precise movement as suggested by Langstraat (Par. 18).
As to claim 19, Chadha as modified discloses the divot is a disposable unit (36) (Higginson’s Fig. 25, Par. 44), the method further comprising placing the disposable divot unit (36) for use with the computing system prior to disposal (Higginson’s Fig. 25, Par. 44).  It would have been obvious to one of ordinary skill in the art to have modified Chadha as modified with the teaching of Higginson to securely attach the stylus.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The allowable subject matter is: the plurality of divots (130) are connected by a slot (440) with a toothed edge on a first wall of the slot (Fig. 5) such that the toothed collar (120) interacts with the toothed edge on the first wall of the slot (440) when moving the first end of the stylus (in the slot (440) (Fig. 5).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-20 have been considered but are moot in view of the new ground(s) of rejection.
Examiner notes that the new claim elements are now addressed by reference Chadha and Miller as necessitated by amendments.  Please see above for full basis of rejection as taught by Chadha and Miller.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692          

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692